EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edgardo Mantilla on February 11, 2022.
The application has been amended as follows:
In the claims:
Claim 1: A method of inducing a Pavlovian association of a scent with sleep initiation, the method comprising: 
detecting, by a control circuit using at least a physiological sensor, at least a physiological parameter of a user;
determining, by the control circuit and as a function of the detected at least a physiological parameter, a user's entry into a sleep cycle is imminent, wherein the determining comprises: 
comparing the detected at least a physiological parameter to a physiological indicator associated with the user; 
determining that the detected at least a physiological parameter indicates a state of pre-sleep relaxation; 

determining, using a linear regression machine-learning model, a pattern associated with the detected at least a physiological parameter; 
calculating sleep state associated with the user as a function of the pattern; 
predicting a user’s time of entry into the sleep cycle based on the average time; and
determining the user’s entry into the sleep cycle is imminent at a time point between the indication of pre-sleep relaxation and the predicted time of entry into the sleep cycle; and
triggering, by the control circuit and using a scent diffuser controlled by the logic circuit, a release of a scent when the user's entry into the sleep cycle is determined to be imminent, wherein the scent diffuser comprises a scent source, and wherein the scent source is in the form of a film.
Claim 9: A system for inducing a Pavlovian conditioned reflex association of a scent with sleep initiation, the system comprising: 
a physiological sensor, wherein the physiological sensor is configured to detect at least a physiological parameter of a user and to transmit a detection signal, said detection signal including the detected physiological parameter; 

a control circuit configured to: 
receive the detection signal from the physiological sensor, determine, as a function of the received detection signal, that a user's entry into a sleep cycle is imminent, wherein the determining comprises: 
comparing the detected at least a physiological parameter to a physiological indicator associated with the user; 
determining that the detected at least a physiological parameter indicates a state of pre-sleep relaxation; 

determining, using a linear regression machine-learning model, a pattern associated with the detected at least a physiological parameter; 
calculating sleep state associated with the user as a function of the pattern; 
predicting a user’s time of entry into the sleep cycle based on the average time; and
determining the user’s entry into the sleep cycle is imminent at a time point between the indication of pre-sleep relaxation and the predicted time of entry into the sleep cycle; and

transmit the electronic activation signal to the automatically activated scent diffuser when the user's entry into the sleep cycle is determined to be imminent, wherein the scent diffuser comprises a scent source, and wherein the scent source is in the form of a film.
	Claim 20: A Pavlovian conditioned reflex sleep induction kit, the kit comprising: 
a physiological sensor, wherein the physiological sensor is configured to detect at least a physiological parameter of a user and transmit a detection signal, said detection signal indicating the detected at least a physiological parameter of the user; 
an automatically activated scent diffuser, wherein the automatically activated scent diffuser is configured to receive an electronic activation signal and diffuse a scent as a function of the detection signal; 
a control circuit configured to: 
receive the detection signal from the physiological sensor, determine, as a function of the received detection signal, that a user's entry into a sleep cycle is imminent, wherein the determining comprises; 
comparing the detected at least a physiological parameter to a physiological indicator associated with the user; 
determining that the detected at least a physiological parameter indicates a state of pre-sleep relaxation; 


calculating 
predicting a user’s time of entry into the sleep cycle based on the average time; and
determining the user’s entry into the sleep cycle is imminent at a time point between the indication of pre-sleep relaxation and the predicted time of entry into the sleep cycle; and
transmit the electronic activation signal to the automatically activated scent diffuser when the user's entry into the sleep cycle is determined to be imminent; and5Caldwell Intellectual Property Law, LLC200 Clarendon Streetth Floor Boston, MA 02116
a user-activated scent diffuser that diffuses the scent upon activation by the user, wherein the scent diffuser comprises a scent source, and wherein the scent source is in the form of a film.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 20 have each been amended to recite a method for (or a control circuit configured to) determine, as a function of a received physiological parameter, that a user's entry into a sleep cycle is imminent, by calculating an average time from detection of pre-sleep relaxation to detection of entry into a sleep state as a function of a pattern of the physiological parameter, determined using a linear regression machine-learning model, and using the average to predict a time of entry into the sleep cycle, and subsequently determining the user’s entry into the sleep cycle is imminent at a time point between the indication of pre-sleep relaxation and the 
Raniere discloses a method of inducing a Pavlovian association of a stimulus with different sleep cycled [0050] including determining a pattern associated with a physiological parameter and using that pattern to estimate when someone will enter a certain sleep state [0023], however Raniere fails to disclose calculating an average time from detection of pre-sleep relaxation to detection of entry into a sleep state as a function of a pattern of a physiological parameter and using the average time to predict a time of entry into the sleep cycle and further determining entry into the sleep cycle is imminent at a time point between the indication of pre-sleep relaxation and the predicted time of entry into the sleep cycle.
The following references also teach determining a user’s entry into a sleep cycle is imminent using patterns associated with at least one physiological parameter: Fujita (US 2015/0327803 A1, see [0077]), Baek (US 2018/0207393 A1, see [0043-44]), and Jung (US 2016/0361515 A1, see [0122]). However each of these references also fails to disclose calculating an average time from detection of pre-sleep relaxation to detection of entry into a sleep state as a function of a pattern of a physiological parameter and using the average time to predict a time of entry into the sleep cycle and further determining entry into the sleep cycle is imminent at a time point between the indication of pre-sleep relaxation and the predicted time of entry into the sleep cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/            Primary Examiner, Art Unit 3791